Citation Nr: 0704140	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
injury and, if so, whether service connection is now 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1988 to August 
1990.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The reopened claim for service connection for a left shoulder 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed October 1993 RO rating decision confirmed 
the previous denial of service connection for a left shoulder 
injury on the basis that the new evidence submitted did not 
show the existence of a left shoulder injury during service.  

2.  Additional evidence submitted since October 1993 on the 
issue of service connection for a left shoulder injury is new 
and material as it includes medical evidence relating to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 1993 decision confirming the denial of 
service connection for a left shoulder injury is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103 (1993).

2.  The evidence added to the record subsequent to the RO's 
October 1993 rating decision confirming the denial of service 
connection for a left shoulder injury is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left shoulder injury, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a left 
shoulder injury.  See December 2002 VA Form 21-4138; May 2003 
notice of disagreement (NOD); August 2006 hearing transcript.  
The RO has confirmed and continued the denial issued in a 
previous final decision.  The Board has an obligation to make 
an independent determination of its jurisdiction regardless 
of findings or actions by the RO.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Houston, Texas, RO in October 1993 
confirmed the denial of the claim for entitlement to service 
connection for a left shoulder disability on the basis that 
the new evidence that had been submitted since the original 
denial in May 1991 did not show the existence of a left 
shoulder injury during service.  The RO notified the veteran 
of this decision by letter dated November 1, 1993, but the 
veteran did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1993) (a NOD 
must be filed within 60 days from the date that the agency of 
original jurisdiction (AOJ) mails the Statement of the Case 
(SOC), or within the remainder of the one-year period from 
the date of mailing of the notification of the appealed 
determination, whichever period ends later).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2006).  

The veteran filed a claim to reopen in December 2002, and 
this appeal ensues from the January 2003 rating decision 
issued by the Houston, Texas, RO, which confirmed and 
continued the previous denial of service connection for a 
left shoulder injury.  As a general rule, once a claim has 
been disallowed, that claim shall not thereafter be reopened 
and allowed based solely upon the same factual basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
If the claimant presents new and material evidence, however, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Evidence before the RO in October 1993 included a January 
1991 VA compensation and pension (C&P) examination, during 
which the veteran was diagnosed with history of recurrent 
subluxation of the left shoulder joint with stretch or 
relaxation of the anterior capsule producing the recurrent 
subluxation, and the examiner noted that the veteran had a 
mild to moderate impairment of left shoulder function.  It is 
important to note that it is unclear which of the veteran's 
service medical records were considered by the RO in October 
1993.  The original claim for service connection was denied 
by a rating decision dated May 1991, which indicated that the 
only service medical record considered was the veteran's 
February 1988 entrance examination.  In an unrelated rating 
decision dated July 1991, the RO indicated that the veteran's 
service medical records dated between February 1988 and July 
1990 had been reviewed; in the October 1993 rating decision, 
the RO reported that additional service medical records dated 
March 16, 1989 and March 24, 1989 had been received and 
reviewed.  It is also important to note that since the 
veteran's original claim for service connection, the RO has 
consistently indicated that the service medical records did 
not show the existence of an in-service left shoulder injury.  

Evidence added to the record since the RO's October 1993 
rating decision includes an April 1990 medical record, which 
reveals that the veteran was seen for an evaluation of left 
shoulder instability.  During the April 1990 treatment, the 
veteran reported injuring his shoulder in October 1988.  This 
record was not previously considered by the RO and is thus 
considered new.  It is also considered material, as it 
relates to an unestablished fact necessary to substantiate 
the claim.  More specifically, it suggests that the veteran 
did suffer a left shoulder injury during service.  Having 
found that new and material evidence has been presented since 
the last final denial of the veteran's claim for service 
connection for a left shoulder injury, the claim is reopened 
for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for a left shoulder injury 
is reopened.  To this extent only, the appeal is granted.




REMAND

The Board notes that a review of the service medical records 
obtained by the RO, which may or may not have been part of 
the record in October 1993, reveals that in October 1988, the 
veteran was seen with a complaint of an injury to his left 
shoulder while playing football.  See screening note of acute 
medical care.  At the time of a Medical Board examination, 
the veteran reported suffering from a painful or "trick" 
shoulder or elbow.  The examining physician, however, noted 
problems with the veteran's right shoulder, rather than the 
left.  See May 1990 report of medical history.  

The veteran testified that while he was still on active duty, 
he underwent a Physical Evaluation Board (PEB) following an 
injury to the whole left side of his body during a football 
collision.  He reports that his legs, left shoulder and left 
hip were checked but that the medical professionals focused 
most on his left knee, which required bone graft surgery in 
1988 and 1989.  The veteran also testified that as a result 
of the PEB, he was placed on the Temporary Disability 
Retirement List (TDRL) until approximately 1992.  

In support of his claim, the veteran has submitted a copy of 
the PEB proceedings, which describe his disability as 
involving his left knee and left hand.  See July 1990 DA Form 
199.  He has also submitted an undated and incomplete Medical 
Board record, which indicates that the veteran poorly 
described numbness and tingling of his left upper extremity 
with subjective intermittent instability of his left 
shoulder; no evidence of pathology, symptoms nonphysicologic, 
normal examination by Orthopedic Department; occupational 
therapy, physical therapy, and physical rehabilitation 
services, not unfitting.  See record of Dr. J.E. Cleary.  
These records, as well as the April 1990 medical record 
described above, were not part of the record prior to their 
submission by the veteran.  The RO should request all records 
associated with the veteran's 1990 PEB.  

The RO should also request all records associated with the 
veteran's placement on, and subsequent removal from, the 
TDRL.  The veteran testified that he received treatment for 
his left shoulder following his August 1990 discharge from 
active duty at the Evans Army Hospital in Fort Carson, 
Colorado, and submitted an April 1992 medical record that 
contains an assessment of anterior/inferior left shoulder 
instability.  This record was also not part of the claims 
folder prior to its submission by the veteran.  The veteran 
also submitted a May 1992 new patient evaluation, which 
contains an opinion that in all probability, the veteran will 
need stabilization surgery of his left shoulder.  See record 
of Dr. W.J. Ciccone.  This record was enclosed by the Chief 
of the Physical Disability Branch in reference to the 
veteran's removal from the TDRL list.  See September 1994 
memorandum.  As it does not appear that all medical treatment 
records associated with the veteran's placement on the TDRL 
have been obtained, the RO should request these records and 
associate them with the claims folder.  

A March 2002 treatment record from the VA Medical Center 
(VAMC) in Houston contains an assessment of chronic left 
shoulder pain.  An x-ray of the left shoulder and rotator 
cuff were ordered, but the x-ray reports are not of record.  
See primary care initial evaluation.  The RO should obtain 
the x-rays ordered pursuant to the March 2002 treatment and 
associate them with the claims folder.  

In light of the service medical records detailing an injury 
to the veteran's left shoulder, the treatment records he has 
submitted associated with his placement on and removal from 
the TDRL, the January 1991 VA C&P examination report, and the 
March 2002 VA record indicating that the veteran suffers from 
chronic left shoulder pain, fundamental fairness to the 
veteran warrants a VA C&P examination specifically designed 
to determine the current diagnosis or diagnoses involving the 
veteran's left shoulder and to elicit an opinion on etiology, 
or medical causation, as to any diagnosed left shoulder 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  

The veteran is hereby notified that it is his responsibility 
to report for the examinations, if scheduled, and to 
cooperate in the development of the case.  The consequences 
of failing to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Request all records related to the 
veteran's 1990 PEB and associate them 
with the claims folder.  If the requested 
records are not available, that fact 
should be noted.  

2.  Request all records related to the 
veteran's placement on and removal from 
TDRL and associate them with the claims 
folder.  If the requested records are not 
available, that fact should be noted.  

3.  Request the veteran's complete 
treatment records from the VAMC in 
Houston since February 2004.  

4.  Request the x-ray(s) of the veteran's 
left shoulder that was ordered during the 
March 2002 primary care initial 
evaluation.

5.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current left shoulder 
diagnosis or diagnoses and providing an 
opinion as to etiology.  For each 
diagnosis involving the left shoulder, 
the examiner should indicate whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the diagnosed left shoulder 
condition is related to service.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review, and the examiner should 
explain the reason(s) for the opinion(s).  

6.  Thereafter, readjudicate the claim.  
If the decision is adverse to the 
veteran, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


